                                                                                                                 Page 1 of 2
               Case 2:19-cv-05605-DJH Document 1-1 Filed 11/12/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA


                                        Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
 September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
 The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
 required by law. This form is authorized for use only in the District of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an
                   attachment to the Complaint or Notice of Removal.

  Plaintiff                                                     Defendant
            Leslie Bustamante                                             Nordstrom, Inc. ; Last Chance
  (s):                                                          (s):
                                                               County of Residence: Outside the State of
 County of Residence: Maricopa
                                                               Arizona
 County Where Claim For Relief Arose: Maricopa


 Plaintiff's Atty(s):                                          Defendant's Atty(s):
 Jan-Georg Roesch                                              Richard W. Mear
 Sarkisov & Roesch                                             The Cavanagh Law Firm
 16042 N. 32nd St., Ste. C-5                                   1850 N. Central Ave., Ste. 2400
 Phoenix, Arizona 85032                                        Phoenix, Arizona 85004
 602-692-5616                                                  602-322-4000



 REMOVAL FROM MARICOPA COUNTY, CASE #CV2019-054645

 II. Basis of Jurisdiction:           4. Diversity (complete item III)

 III. Citizenship of Principal
 Parties (Diversity Cases Only)
                        Plaintiff:- 1 Citizen of This State
                     Defendant:- 5 Non AZ corp and Principal place of Business outside AZ

 IV. Origin :                         2. Removed From State Court

 V. Nature of Suit:                   360 Other Personal Injury

 VI.Cause of Action:                  28 USC 1332, 1441 AND 1446

 VII. Requested in Complaint




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                       11/11/2019
                                                                                                          Page 2 of 2
                    Case 2:19-cv-05605-DJH Document 1-1 Filed 11/12/19 Page 2 of 2


                       Class Action: No
                     Dollar Demand:
                      Jury Demand: Yes

 VIII. This case is not related to another case.

 Signature: /s/ Richard W. Mear

        Date: 11/11/19

 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in
 your browser and change it. Once correct, save this form as a PDF and include it as an attachment to your case
 opening documents.

 Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                11/11/2019
